Title: From John Adams to Mr. Bergsma, 5 March 1782
From: Adams, John
To: Bergsma, Mr.



Amsterdam March 5. 1782
Sir

I have Received from the Hand of Mr Menkema, the Resolution of the States of Friesland of the 26. of February.
I beg you would accept of my best Thanks for the Honour you have done me, in communicating to me, So early this important Measure—a Resolution which does Honour to that Spirit of Liberty, which distinguishes your Province; and is so apparently equitable, that the Example cannot fail to be followed by all the other Provinces.
The Situation of this Republick is Such, that it cannot rationally expect Peace, upon any Terms, consistent with her Honour and essential Interests, untill there is a general Peace. Great Britain will never agree to a Peace with this nation but from Motives, that will equally Stimulate her to make Peace with America. She will never make Peace with either while she entertains a hope of any Advantage in continuing the War. And there is every Reason to believe, that nothing would contribute more, to extinguish Such hopes, than a decided Acknowledgment of American Sovereignty by this Republick.
Such an acknowledgment too, will probably have a great Influence with Spain, and with all the Powers which are Parties to the armed Neutrality.

In Short there is no Event, which would have a Stronger Tendency to accellerate a general Peace, So much wished for by Mankind.
The true System of this Republick is to be neutral, as much as possible, in the Wars of Europe. This will also be the true System of America: and an intimate Friendship between the two Republicks, will enable each to assist the other, in maintaining their Neutrality.
The Province of Friesland will have the Honour with Posterity, of having first penetrated into the true Plan of Policy for the Republick, and she is indebted to no man more for this advantage than to you.

I have the Honour to congratulate you and the Province, upon the occasion, and to subscribe myself, with very great Respect, & Esteem, sir &c

